Title: General Orders, 3 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday March 3rd 1778.
Cromwell—Carthage. Chatham.


A Guard house at Sullivan’s Bridge over Schuylkill is to be immediately built on this side; The officer of the guard is to suffer no non commission’d officer or soldier to pass over from Camp without leave in writing from the Commanding officer of his Regiment.
The Quarter Master General is to delay no time in causing this guard house to be built.
The General is informed that notwithstanding the repeated orders which have been issued to prevent soldiers from straggling that the Country round Camp and to a considerable distance is full of them; He once more calls upon the Commanding officers of Regiments and Companies to attend to this matter, as well to prevent the Mischiefs resulting from this pernicious Practice to the Inhabitants, as to be prepared at all times against any sudden attempt of the enemy; He has no doubt but that every Brigadier and Officer commanding a Brigade has taken proper Pains to shew every Regiment it’s Alarm Post to which they are to repair upon any Alarm at the firing the usual signal Guns.
All the Major Generals and Brigadiers are to meet at Lord Stirlings Quarters at ten ôClock tomorrow in the forenoon when they will take into Consideration a Claim of Rank by Generals Muhlenberg, Weedon, Woodford and Scott according to a Case stated and such papers as are referr’d to in it, which will be transmitted and report their opinion as to the Precedence they shall hold with respect to each other.
At a Brigade Court Martial whereof Coll Burr was President (Feby 27th 1778,) Ensign Maxwell of Coll Malcom’s Regiment tried for propagating a scandalous report prejudicial to the character of Lieutt Enslin—The Court after maturely deliberating upon the Evidence produced could not find that Ensign Maxwell had published any report prejudicial to the Character of Lieutt Enslin further than the strict line of his duty required and do therefore acquit him of the Charge.
At a Brigade Court Martial whereof Coll Strobogh was President

(Feby 27th) Captn Hercules Courtney of Coll Proctor’s Regiment of Artillery tried for neglect of duty in leaving Camp when officer of the day; also for disobedience of orders in lodging out of Camp without permission, who plead guilty to the above crimes—The Court after duly considering the Prisoners crimes find him guilty of a breach of Article 2nd Section 13th & Article 4th Section 13th of the Articles of War and do sentence him to be dismissed the service.
His Excellency the Commander in Chief approves the aforegoing sentences and orders Ensign Maxwell to be discharged from his Arrest & Captain Courtney to be immediately dismissed the service.
